Per Curiam.
The appellant was convicted of violating section 196 of article 18 of chapter 14 of the New York City Code of Ordinances, which reads as follows:
“ § 196. General provisions. No person, organization, society, association or corporation and no agent or representative thereof shall solicit money, donations of money or property, or financial assistance of any kind upon the streets, in office or business buildings, by house to house canvass, or in public places in the City of New York, except upon a license issued by the commissioner of public welfare and under such regulations as hereinafter provided.”
It is conceded that the appellant was a representative of The Congregation Pride of Jerusalem, Inc., a corporation, organized in 1911 under the Religious Corporations Law. Section 199-a of article 18 of chapter 14 states: “ This ordinance shall not apply to any corporation, organized under the religious corporations law.”
This court has been asked for a ruling on the law as to whether a religious corporation is wholly exempt from the provisions of the ordinance. We hold that it is, for the words of the ordinance are free from ambiguity and its meaning clear and definite. The commissioner of public welfare is not justified in limiting this exemption to the solicitation of funds by the chief officer of the corporation, which in this instance would be a rabbi. We, therefore, hold that a religious corporation, its agents or representatives, are exempt from the provisions of section 196 of the ordinances.
Because of this ruling it is unnecessary for us to decide the question as to whether the solicitation in this case was such a solicitation as is contemplated by the ordinance.
Judgment reversed on the law, facts examined and, no errors found therein, complaint dismissed.
All concur; present, Kernochan, P. J., Fetherston and Salomon, JJ.